Citation Nr: 0024570	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  94-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date earlier than August 22, 
1996, for the grant of service connection and award of 
compensation for a heart disability.

2.  Entitlement to an effective date earlier than August 22, 
1996, for the assignment of a total rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Stephanie Stergiou Ferro, 
Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

By a decision entered in June 1997, the RO granted service 
connection for a heart condition and assigned a 60 percent 
evaluation therefor, effective from August 22, 1996.  The RO 
also granted a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), 
effective from the same date.  The veteran appealed to the 
Board of Veterans' Appeals (Board), claiming entitlement to 
an earlier effective date for both awards.  By a decision 
entered in June 1998, the Board denied the appeal.

In so doing, the Board determined that the effective date(s) 
to be assigned for these two awards was the only matter 
presented for appellate review.  The Board found that an 
appeal had not been properly perfected with respect to the 
issue of the evaluation to be assigned for chronic 
bronchitis, and concluded that the veteran had withdrawn from 
appeal the matter of his entitlement to pension, following a 
divorce, at the rate payable for a married veteran; the 
matter of his entitlement to an earlier effective date and a 
rating in excess of 20 percent for keratitis sicca and 
conjunctival scarring with atresia of the lacrimal punctae, 
chronic epiphora, and tear stasis; and the matter of his 
entitlement to service connection for tinnitus, diabetes, 
kidney stones, gallstones, vertigo, loss of memory, muscle 
spasm, a disability characterized by aches, fatigue, 
numbness, and peripheral neuropathy of the legs, a bowel 
disorder defined as diverticulosis, prostatitis, a disability 
causing nausea, a skin disorder, gout, arthritis, chest pain, 
generalized arteriosclerosis with hypertensive vascular 
disease, and a psychiatric disorder described as nerves and 
depression, all claimed as due to exposure to mustard gas.

The veteran appealed the Board's June 1998 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In December 1999, the parties to the appeal 
filed a Joint Motion for Remand and to Stay Further 
Proceedings (joint motion).  The parties agreed with the 
Board's determination regarding the identity of the issues 
presented for appellate review, with the exception of the 
veteran's July 1991 claim of service connection for heart 
disease.  In that regard, the parties indicated that the 
Board had not provided adequate reasons and bases for its 
determination that the veteran had withdrawn the claim.  The 
parties also agreed that the Board had not provided an 
adequate discussion on the matter of whether the veteran's 
claims of service connection for heart disease and post-
traumatic stress disorder (PTSD) were "inextricable 
intertwined," and the bearing that such a finding would have 
on the effective date of the grant of service connection for 
heart disease.  The parties further agreed that the Board had 
not sufficiently addressed the matter of whether an August 
1991 statement from the veteran could be considered a claim 
for the purpose of establishing entitlement to an earlier 
effective date for the grant of TDIU, and that it had not 
provided adequate reasons and bases with respect to the 
evidence it found to be persuasive or unpersuasive in 
connection with the TDIU claim.  For all these reasons, the 
parties asked that the Board's decision be vacated and the 
case remanded.  By an order dated in December 1999, the Court 
granted the joint motion, vacated the Board's June 1998 
decision, and remanded the matter to the Board.

By a letter dated in April 2000, the Board notified the 
veteran of his right to submit additional argument and 
evidence in support of his appeal.  Thereafter, in June 2000, 
his attorney submitted a Brief Memorandum of Law in Support 
of Veteran's Claim.  The case is now presented for the 
Board's consideration.


FINDINGS OF FACT

1.  The veteran was discharged from service in November 1945.

2.  On July 11, 1991, the veteran filed an original, informal 
claim of service connection for, among other things, a 
nervous condition, depression, hardening of the arteries, and 
left-sided chest pain, all claimed as due to exposure to 
mustard gas.  Thereafter, he was never provided a formal 
application for benefits (VA Form 21-526).  At the time that 
he filed the July 1991 claim, he was in receipt of VA non-
service-connected disability pension benefits due to 
disability occasioned by, among other things, generalized 
arteriosclerosis and hypertensive vascular disease.

3.  By a decision entered in September 1995, the RO granted 
service connection for PTSD due to mustard gas exposure, and 
assigned a 50 percent evaluation therefor, effective from 
July 11, 1991.

4.  By a decision entered in June 1997, the RO granted 
service connection for a heart condition secondary to PTSD, 
and assigned a 60 percent evaluation therefor, effective from 
August 22, 1996.

5.  At the time of the RO's June 1997 decision, the veteran's 
July 1991 claim of service connection for generalized 
arteriosclerosis with hypertensive vascular disease, claimed 
as hardening of the arteries and left-sided chest pain due to 
mustard gas exposure, remained open and pending; although he 
later submitted a statement indicating that he wanted to 
withdraw several claims from appeal, it was not his intention 
to withdraw his July 1991 claim for service connection for 
heart disease.

6.  The veteran's July 1991 claims of service connection for 
a psychiatric disorder and a heart condition, due to mustard 
gas exposure, are inextricably intertwined with one another.

7.  On August 14, 1991, the veteran filed an informal claim 
for TDIU.  Thereafter, he was never sent a formal application 
for benefits (VA Form 21-8940) by the RO.  He has been 
permanently and totally disabled as a result of service-
connected disability since at least July 11, 1991.



CONCLUSIONS OF LAW

1.  The effective date to be assigned for the grant of 
service connection and award of compensation for a heart 
disability is July 11, 1991.  38 U.S.C.A. §§ 5101, 5110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.155, 3.400, 4.3, 
20.204 (1999).

2.  The effective date to be assigned for the award of TDIU 
is July 11, 1991.  38 U.S.C.A. §§ 5101, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1, 3.155, 3.400, 4.3, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from October 1942 to 
November 1945.  His service medical records are unavailable, 
apparently having been lost in a fire at the National 
Personnel Records Center in 1973.

In December 1978, the veteran was seen at the VA Medical 
Center (VAMC) in Manchester, New Hampshire, with complaints 
of discomfort in his low back, radiating down both legs; 
discomfort in his neck and shoulders, worse on the left; 
dizziness "for many years"; occasional discomfort in his 
chest, sometimes accompanied by numbness of the hands; 
decreased visual acuity for distance; and a history of 
diverticulitis, with no recent difficulty over the previous 
couple of months.  On examination, he had a normal 
electrocardiogram, X-rays of his chest and left shoulder were 
normal, and X-rays of his lumbosacral spine revealed minimal 
osteoarthritic changes and no other abnormalities.  His blood 
pressure was 144/82.  He had a positive Goldthwait's sign, 
and poor, slow neck movements.  The diagnostic assessment was 
that he had low back spasm and cervical radiculopathy.

Later in December 1978, the veteran filed an application for 
VA pension benefits.  He claimed that he was totally disabled 
due to arthritis and a back condition, and indicated that he 
had last worked on January 1, 1978.

In February 1979, the veteran underwent a VA examination in 
connection with his claim for pension.  He reported that he 
was unemployed.  The diagnostic assessment was that he had 
osteoarthritis of the entire spine, to include chronic 
cervical and low back strain, manifested subjectively by pain 
in the neck, back, arms, and legs, and objectively by limited 
motion, tenderness, muscle spasm, stiff posture, and X-ray 
findings of muscle spasm, osteoarthritis, and narrowing at 
C5-6 and C6-7; mild diverticulosis, manifested subjectively 
by pain, and objectively by abdominal tenderness and X-ray 
findings of diverticulosis; mild hypertensive vascular 
disease, manifested objectively by elevation of blood 
pressure; generalized arteriosclerosis; and "[c]hest pains 
not found at this time."

By a decision entered in March 1979, the RO in Manchester, 
New Hampshire, found the veteran to be totally and 
permanently disabled for pension purposes.  The RO cited as 
disabilities precluding employment osteoarthritis of the 
entire spine, to include chronic cervical and low back 
strain, evaluated 60 percent disabling; generalized 
arteriosclerosis with hypertensive vascular disease, 
evaluated 20 percent disabling; and diverticulosis, evaluated 
10 percent disabling.

VA treatment records, dated from October 1987 to July 1991, 
show that the veteran was seen for, among other things, 
benign prostatic hypertrophy, right inguinal hernia and right 
hydrocele, sigmoid diverticulosis, degenerative joint 
disease, bilateral plantar nerve entrapment, diabetes, 
cataracts, chest pain, chronic depression, elevated blood 
pressure, eczema, and history of gout, kidney stones, and 
vertigo.  The records further show that he suffered possible 
side effects of Elavil, including confusion and memory loss, 
and that he was instructed to discontinue the medication.  In 
July 1991, it was noted that the veteran had been having 
multiple somatic complaints and depressive symptoms "for 
years," and that they had worsened in the last five to six 
months.  It was also noted that he had recently put his sick 
wife in a group home because he could no longer care for her, 
and that he felt guilty about that.  A VA psychiatrist found 
that the veteran had signs and symptoms of Major Depression 
with somatic complaints.

On July 11, 1991, the Manchester RO received from the veteran 
an informal claim of service connection for multiple 
disabilities secondary to mustard gas exposure.  The 
disabilities claimed included tinnitus, vertigo, diabetes, 
hardening of the arteries, a nervous condition, depression, 
fatigue, memory loss, excessive sweating, a rash of the arms 
and arm pits, bowel discomfort, nausea, a disorder of the 
diverticulum, kidney stones, gallstones, a disorder of the 
prostate, gout, arthritis, aching in the feet and legs, left-
sided chest pain, problems with breathing, and difficulty 
with taste and smell.

On August 14, 1991, the RO received a statement from the 
veteran in which he reported that he had been found to be 
permanently and totally disabled by both VA and the Social 
Security Administration.  He stated, "I am asking for one 
hundred percent (100%) service[-]connected disability, which 
I justly deserve."

In support of his application for benefits, the veteran 
submitted statements from two private physicians, Peter B. 
Delfausse, M.D., and Paul J. Lena, M.D.  The statement from 
Dr. Delfausse, dated in August 1981, states, in part:

I am writing regarding the disability of 
[the veteran].  It is my understanding 
that there is some question as to his 
ability to return to work.  I am not an 
expert on the physical ailments for which 
he claims disability, but I am the single 
most knowledgeable person with regards to 
his depression and its treatment.  I have 
treated [the veteran] and his wife for a 
severe depression over the past four 
years.  Fortunately, with the help of 
medication and psychotherapy, he is able 
to function well enough to take care of 
his own needs and those of his wife.  He 
is in no shape, however, from a 
psychological point-of-view, to engage in 
any kind of employment.  He has been 
depressed to the point of suicidal 
thoughts, and he gets extremely angry 
when things do not go his way.  His 
ability to work would be compromised by 
this anger.

[The veteran] has worked long and hard 
over the years, both taking care of his 
family and at his various jobs.  At this 
point he is doing all he can just to take 
care of himself and his wife.  I would, 
therefore, be willing to support in court 
his disability from a psychiatric 
standpoint.

The statement from Dr. Lena, dated in September 1981, shows 
that the veteran at that time had diabetes mellitus with 
peripheral neuropathy, chronic tophaceous gout with recurrent 
kidney stones, and disabling arthritis of the entire spine.  
The statement also shows that the veteran's blood pressure 
was 160/100, and that he was taking an antidepressant.  Dr. 
Lena stated, "It is my feeling that [the veteran] should be 
considered permanently and totally disabled on the basis of 
all these medical conditions."

On August 28, 1991, medical records, dated from February 1980 
to September 1981, were received from Concord Hospital in 
Concord, New Hampshire.  The records show that the veteran 
during that time frame suffered from long-standing severe 
tophaceous gout with recurrent urinary stones, severe 
osteoarthritis of his back, diabetes mellitus, and 
depression.  The records also show that he was overweight, 
and that he had had some elevation of blood pressure and a 
history of diverticulitis.

On August 29, 1991, the RO received another statement from 
Dr. Lena.  Dr. Lena indicated that he had followed the 
veteran since 1959, and that the veteran had chronic 
tophaceous gout with recurrent kidney stones, a disabling 
arthritis in the entire spine and knees, Type II diabetes, 
and "significant hypertension."  Dr. Lena concluded, 
"There is no question in my mind that [the veteran] is 
totally and permanently disabled and is deserving of a 
Veteran pension."

On September 23, 1991, the veteran submitted additional 
evidence in support of his claim, along with a list of 
conditions for which he had been treated.  He stated, "I 
believe these conditions all started while on active duty 
from the chemical testing which I received."  The evidence 
submitted included a statement from N. Eric Van Leuven, M.D., 
dated in July 1981, which indicated that the veteran was 
suffering from depression and dysthymic disorder.  Dr. Van 
Leuven stated, in part:

Psychologically speaking, this man 
presently seems incapable of holding on 
to a job.  One must not forget that he is 
disabled on a basis of a number of other 
rather severe physical problems.  In 
particular he has been suffering from 
severe arthritis, gout, and kidney stones 
for many years.  He is now suffering from 
diabetes mellitus as well.  I therefore 
see this man as disabled.

The evidence also included a statement from G. James Morgan, 
Jr., M.D., dated in July 1982, indicating that that the 
veteran had severe psychogenic rheumatism related primarily 
to his depression, that the condition was 100 percent 
disabling, and that he also had recurrent renal calculi and 
blood pressure of 170/100; additional private medical 
records, dated from April 1983 to May 1988, showing that he 
had had problems with gallstones, diverticulitis, and 
diabetes mellitus; and records from SSA showing that the 
veteran was found to be totally disabled from September 28, 
1979.

On November 27, 1991, the RO received from the veteran's 
representative another informal claim for service connection 
for multiple residuals of exposure to mustard gas.  The 
representative stated, "We realize that no [VA] action will 
be undertaken until such time as we obtain and submit 
evidence to constitute a formal claim."

On December 30, 1991, medical records, dated from January 
1983 to December 1991, were received from Upper Connecticut 
Valley Hospital.  The records show that the veteran was seen 
during that time frame for, among other things, 
diverticulitis, diabetes mellitus, renal calculi, 
degenerative joint disease, depression, and inguinal hernias.

On January 2, 1992, a note, dated November 25, 1991, was 
received from William D. Foord, M.D.  Dr. Foord noted that 
the veteran had a documented history of mustard gas exposure 
during World War II, and that he had chronic lower lacrimae 
punctae and bilateral thickening and epithelial scarring of 
the nasal and temporal conjunctiva.  Dr. Foord indicated that 
those conditions were "not normally seen and, thus, may be 
related to chemical exposure of mustard gas."

On January 15, 1992, VA published in the Federal Register a 
proposed regulation pertaining to claims based on mustard gas 
exposure.  See Claims Based on Chronic Effects of Exposure to 
Mustard Gas, 57 Fed. Reg. 1,699 (1992).  The proposed 
regulation stated that exposure to mustard gas while 
participating in full-body, field, or chamber experiments to 
test protective clothing or equipment during World War II, 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, conjunctivitis, 
keratitis, or corneal opacities, would be sufficient to 
establish service connection for such chronic condition.  Id.  

On February 21, 1992, additional records were received from 
Upper Connecticut Valley Hospital, along with a letter from 
Garrett Graves, M.D.  Dr. Graves indicated in his letter that 
he had never treated the veteran directly, but that he had 
had frequent contact with him over the previous two years in 
what amounted to couple's therapy.  Dr. Graves noted that the 
veteran had documented exposure to mustard gas in service, 
and that he reported onset of several chronic illnesses or 
symptoms soon after his discharge from service, to include 
gout, degenerative arthritis, diverticulosis, kidney stones, 
bronchospasms, bronchitis, asthma, muscle pains, 
arteriosclerosis, peripheral neuropathy, diabetes, 
conjunctivitis, and corneal opacity.  Dr. Graves stated,

An onset of these illnesses in a 
patient's early twenties is unusual.  I 
wish to communicate to you my feelings 
that a causal association between these 
illnesses and exposure for mustard gas 2-
3 years prior deserves investigation.  I 
would point out in addition that all 
effects of mustard gas have not been 
documented but that for the respiratory 
and ocular components an association has 
been shown.

On May 8 and June 9, 1992, additional records, dated in April 
1992, were received from Dr. Foord.  The records reflect 
diagnostic assessments of keratitis sicca, bilaterally, with 
symptomatic bacterial blepharitis, and atresia of lacrimal 
punctae secondary to chemical burns with chronic epiphora and 
tear stasis and conjunctival scarring.  Dr. Foord noted that 
the veteran reported exposure to mustard gas during World War 
II, and stated, "These findings are consistent with this 
exposure."

On June 10, 1992, VA treatment records, dated from January 
1991 to April 1992, were received at the RO.  The records 
show that the veteran was seen during that time frame for, 
among other things, a low back disorder (status post L4-5 and 
L5-S1 laminectomy and possible herniated nucleus pulposus on 
the right at L5-S1), benign prostatic hypertrophy, a right 
hydrocele, clouding of visual fields, calcific tendonitis of 
the left shoulder, dermatitis, chest pain, and depression.

On July 31, 1992, a final regulation governing claims based 
on exposure to mustard gas was published in the Federal 
Register.  See Claims Based on Chronic Effects of Exposure to 
Mustard Gas, 57 Fed. Reg. 33,875 (1992) (subsequently 
codified at 38 C.F.R. § 3.316).  The final regulation, which 
adopted the proposed rule without amendment, was made 
effective on July 31, 1992.

In an Advisory Opinion, dated October 20, 1992, the Director 
of the VA Compensation and Pension Service conceded the 
veteran's in-service exposure to mustard gas.  The Director 
concluded that the veteran's exposure was "considered 
adequate under the provisions of 38 C.F.R. § 3.316 to result 
in service connection for any of the qualifying disabilities 
in this regulation."  The Director further concluded that 
service connection should be granted for keratitis sicca and 
conjunctival scarring with atresia of the lacrimal punctae, 
chronic epiphora, and tear stasis, and that a 20 percent 
disability rating should be assigned therefor from July 31, 
1992.

By a decision entered on October 22, 1992, the RO granted 
service connection for keratitis sicca and conjunctival 
scarring with atresia of the lacrimal punctae, chronic 
epiphora, and tear stasis.  The RO assigned a 20 percent 
evaluation therefor, effective from July 31, 1992, and 
notified the veteran of the decision by letter dated November 
19, 1992.

Also on November 19, 1992, the veteran wrote the RO about his 
pending claim of service connection for residuals of mustard 
gas exposure.  He reported that he had had problems with 
breathing, coughing, spitting up, and "losing his 
breakfast" soon after his release from service.  He said 
that it had taken many years to find that he had heart 
damage, and indicated that he had had problems with angina, 
emphysema, sinusitis, headaches, arthritis, and peripheral 
neuropathy.

On December 4, 1992, the RO received the veteran's notice of 
disagreement (NOD) with respect to the October 1992 decision.  
The veteran disagreed both with the evaluation assigned and 
the effective date of the award.

On January 6, 1993, the National Academy of Sciences (NAS) 
issued a report entitled, Veterans at Risk:  The Health 
Effects of Mustard Gas and Lewisite.  The report contained 
findings as to the medical relationship between certain 
health conditions and exposure to vesicant agents.

On February 12, 1993, materials from the NAS Institute of 
Medicine were received at the RO, along with a copy of a 
January 1993 article from the Washington Post.  The Institute 
materials described the conditions under which mustard gas 
was tested, and listed a variety of health conditions thought 
to be causally related to exposure to mustard agents, 
including respiratory cancers, skin cancer, pigmentation 
abnormalities of the skin, chronic skin ulceration and scar 
formation, leukemia, chronic respiratory diseases, recurrent 
chronic ulcerative disease, delayed recurrent keratitis of 
the eye, chronic conjunctivitis, bone marrow depression and 
immunosuppression, sexual dysfunction, and psychological 
disorders (to include mood disorders, anxiety disorders, and 
PTSD and other traumatic stress disorder responses).  The 
Institute materials also indicated that there was 
insufficient evidence to demonstrate a causal relationship 
between exposure to mustard agents and diseases of the 
gastrointestinal, hematologic, neurologic, reproductive, or 
cardiovascular systems.  The Post article summarized and 
reported information contained in the NAS report on the 
subject.

On February 18, 1993, the RO received a letter from the 
veteran stating, "My request is still 100% service[-
c]onnected [d]isability. . . .  We believe that I have more 
than enough [p]roof [f]or [o]ne [h]undred [p]ercent 
[c]ompensation."  The RO also received with the veteran's 
letter a letter from Dr. Lena, dated February 5, 1993, 
stating, in part:

I have looked back at this patient's 
record over the past 34 years during 
which time he has been treated at 
Internal Medicine Professional 
Association . . . .  He has always had a 
chronic eczematoid skin condition which 
has never responded to any current 
measures . . . .  He has continually had 
sore eyes and a chronic conjunctivitis 
for which temporary relief with local 
drops can be obtained but no cure has 
been forthcoming.  His loss of hearing 
has been well documented on numerous 
audiometry studies . . . .  He has had 
very definite chronic obstructive 
pulmonary disease and some progression of 
respiratory insufficiency which was 
previously diagnosed and treated as 
asthma . . . .  He has had a long 
standing psychiatric condition for which 
we have referred him to psychiatrists and 
psychologists. . . .  All of the years 
that I have known him he has had 
recurrent attacks of acute tophacious 
[sic] gout and in addition has had 
numerous bouts of renal colic presumably 
due to uric acid stones . . . .  Over the 
years he has developed arteriosclerotic 
heart disease and angina pectoris . . . .  
On top of all of these conditions he has 
maturity onset diabetes . . . .  From 
some of the information that he has 
provided me regarding individuals who 
underwent experiments on Mustard Gas 
testing, I would certainly feel that many 
of these chronic conditions relate back 
to his exposure to Mustard Gas in World 
War II.

The RO also received the same day two newspaper articles 
describing, among other things, some of the findings set out 
in the report from the Institute of Medicine.

On April 2, 1993, the RO issued the veteran a statement of 
the case (SOC) addressing the evaluation and effective date 
issues he raised with respect to the RO's October 1992 
decision.  On April 12, 1993, the VA Secretary received a 
letter from the veteran in which the veteran alleged that he 
had several disorders attributable to mustard gas exposure, 
including a skin rash, chronic respiratory disease, recurrent 
corneal disease, psychological disorders, sexual dysfunction, 
and heart damage.  He stated, "I had asked and still do ask 
for the [f]ull 100%. . . .  In justice, I would now receive 
100% service[-c]onnected [d]isability."

A VA Form 9 (Appeal to Board of Veterans Appeals) was 
thereafter received at the RO on May 4, 1993.  Therein, the 
veteran stated, in part, "The 100% compensation I ask for is 
justified a thousand times over. . . .  Please tell me why 
you have not addressed the full issues?"

On May 19, 1993, the RO mailed the veteran a supplemental SOC 
(SSOC) as to the issues raised with respect to the RO's 
October 1992 decision.  In the SSOC, the RO noted that Dr. 
Lena had indicated in a letter that the veteran could have 
additional disabilities as a result of mustard gas exposure.  
The RO indicated that the letter would be accepted as a claim 
for service connection for such disabilities, that a VA 
examination would be requested, and that the veteran would be 
fully informed of any further decisions.

On June 1, 1993, a letter was received from the veteran in 
which he essentially claimed entitlement to VA benefits for 
ulceration and scar formation, chronic respiratory disease, 
chronic conjunctivitis, psychological disorders (to include 
mood disorders, anxiety disorders, and PTSD), sexual 
dysfunction, dizziness, and heart damage.  He concluded, "I 
have asked for 100% service connection.  I don't see how you 
can deny it."

On June 15, 1993, the veteran underwent a VA examination for 
non-tuberculosis diseases and injuries.  The diagnostic 
assessment was that his symptoms were consistent with chronic 
bronchitis.  The examiner stated, "His obstructive airway 
disease by history is being adequately treated . . . .  Both 
of these symptoms are compatible with mustard gas exposure.  
I cannot identify another agent which may have caused these 
symptoms in his history."

By a decision entered on July 13, 1993, the RO granted 
service connection for chronic bronchitis.  The disability 
was rated 10 percent disabling, effective from July 31, 1992.  
The veteran was notified of the RO's determination, and he 
filed a NOD on August 6, 1993.

On August 16, 1993, the RO received a letter from the veteran 
in which he indicated that he wanted to continue his appeal 
as to the evaluation assigned for his service-connected eye 
condition and bronchitis.  He also indicated that he wanted 
to "appeal" the RO's determination that his arthritis, 
arteriosclerosis, and diverticulitis were not service 
connected, and pointed out that the RO had never addressed 
his claims for service connection for PTSD, a skin condition, 
and sexual dysfunction.

Attached to the veteran's letter were excerpts of information 
provided to a subcommittee of the United States House of 
Representatives by the Institute of Medicine, pertaining to 
mustard gas tests and the health effects thereof.  The 
excerpts indicated that a study confirmed VA's prior 
determination that there was a relationship between exposure 
to mustard gas and chronic bronchitis, chronic asthma, 
chronic laryngitis, emphysema, corneal opacities, keratitis, 
and chronic conjunctivitis, and in addition concluded that 
exposure was also causally related to respiratory cancers, 
skin cancers, pigmentation abnormalities of the skin, chronic 
skin ulceration and scar formation, acute non-lymphocytic 
leukemia, bone marrow depression, decrease in competency of 
the immune system, psychological disorders, and dysfunction 
in sexual performance.  The excerpts further indicated that 
there was data to suggest a relationship to leukemia and 
reproductive toxicity, and that there was little data to 
argue for or against a causal relationship to cardiovascular 
problems, disease of a neurological, hematological, or 
gastrointestinal nature, and reproductive effects.

On November 2, 1993, the RO issued the veteran a SOC relative 
to the issue of the evaluation to be assigned for service-
connected bronchitis.  On November 24, 1993, the RO entered a 
decision denying his claims of service connection for 
tinnitus, nerves, depression, PTSD, diabetes, kidney stones, 
gallstones, vertigo, loss of memory, muscle spasms, aches, 
fatigue, numbness, peripheral neuropathy of the legs, a bowel 
condition, diverticulosis, prostatitis, nausea, chest pain, a 
skin condition, gout, arthritis, and generalized 
arteriosclerosis with hypertensive vascular disease.  The 
veteran was notified of the RO's November 24 decision by 
letter dated December 8, 1993, a NOD was received on December 
30, 1993, and a SOC with respect to that decision was mailed 
to the veteran on January 24, 1994.

Also on January 24, 1994, VA published in the Federal 
Register a proposed amendment to 38 C.F.R. § 3.316.  See 
Claims Based on Chronic Effects of Exposure to Vesicant 
Agents, 59 Fed. Reg. 3,532 (1994).  The proposed amendment, 
among other things, aimed to add to the list of conditions 
presumptively due to exposure to vesicant agents five cancers 
and chronic obstructive pulmonary disease.

On March 30, 1994, the veteran's substantive appeal was 
received.  On June 15, 1994, the RO received a report from 
the National Center for PTSD.  The report indicated that the 
veteran met the "full criteria for lifetime and current PTSD 
as a result of his participation in the Mustard Gas testing 
program during World War II."  The report further indicated 
that the veteran had "current and lifetime major depressive 
disorder and generalized anxiety disorder," and that his 
score on the Global Assessment of Functioning (GAF) Scale was 
55, indicating moderate symptoms and moderate functional 
impairment.

By a decision entered on June 29, 1994, the RO affirmed its 
prior denial of service connection for PTSD.  A SSOC was 
thereafter mailed to the veteran on July 13, 1994.

On August 18, 1994, final amendments to 38 C.F.R. § 3.316 
were published in the Federal Register.  See Claims Based on 
Chronic Effects of Exposure to Mustard Gas or Lewisite, 59 
Fed. Reg. 42,497 (1994).  The amendments, which added chronic 
obstructive pulmonary disease and five cancers to the list of 
conditions presumed to be the result of mustard gas exposure, 
were made effective on January 6, 1993.

On January 18, 1995, the Interim Chairperson of the Special 
Committee on PTSD issued a VA Memorandum.  The Chairperson 
indicated that it was the Committee's recommendation that 
participation in military mustard gas tests during World War 
II be accepted as a stressor sufficient to cause PTSD, even 
if the veteran did not have a strong reaction to the testing 
until decades later, after belatedly learning that he had 
been placed in a life-threatening situation.

The RO reviewed the January 18, 1995, Memorandum and, by a 
decision entered on May 31, 1995, affirmed its prior denial 
of service connection for PTSD.  A SSOC was thereafter mailed 
to the veteran on June 5, 1995.

In a June 8, 1995, letter to his United States Senator, the 
veteran argued, in essence, that his PTSD had been 
misdiagnosed as depression for many years.  He added, "I 
have asked [f]or 100% [c]ompensation."

During a hearing held at the RO in White River Junction, 
Vermont, on July 19, 1995, the veteran testified on the issue 
of his entitlement to service connection for PTSD due to 
mustard gas exposure.  He described the events surrounding 
his in-service exposure to mustard gas, and said that he had 
recently been given a diagnosis of PTSD secondary to that 
exposure.  He indicated that he and his wife had been 
divorced for five or six years, due to his terrific anger, 
that he had no social life, and that, following his discharge 
from service, he had had difficulty maintaining employment in 
which he was required to report to a supervisor or boss due 
to irritability.

On August 24, 1995, the veteran underwent a VA psychiatric 
examination.  The diagnoses included PTSD, current and 
lifetime, severe; major depressive disorder, currently in 
remission; and rule out generalized anxiety disorder.  The 
examiner opined that the veteran's symptoms of anxiety "may 
be attributed to his PTSD as the more global diagnosis," and 
indicated that his GAF score, both currently and for the past 
year, was 55.

By a decision entered on September 14, 1995, VA granted 
service connection for PTSD.  A 50 percent evaluation was 
assigned, effective from July 11, 1991.  The net effect of 
the decision was to give the veteran a combined evaluation of 
50 percent from July 11, 1991, and 60 percent from July 31, 
1992.

On October 19, 1995, the RO received from the veteran a 
formal claim for TDIU, set forth on VA Form 21-8940.  By a 
decision entered on October 25, 1995, the RO denied the 
claim.  The RO found that the veteran did not satisfy the 
percentage standards set forth in 38 C.F.R. § 4.16, and that 
there were no exceptional factors or circumstances associated 
with his case so as to warrant extra-schedular consideration.

Notice of the RO's decision was mailed to the veteran on 
October 26, 1995, and he filed a NOD on March 5, 1996.  A SOC 
addressing the TDIU issue was mailed on March 8, 1996, and a 
written statement was received from the veteran on March 12, 
1996, in which he requested that his claim be considered on 
an extra-schedular basis.  He also asserted his belief that 
the disabilities that caused him to be disabled in 1978 were 
the same disabilities that were now service-connected.

On March 13, 1996, the RO received the veteran's substantive 
appeal.  He argued, in essence, that he had been totally 
disabled due to service-connected disability, to include 
PTSD, diabetes, heart trouble, bowel disease, bronchitis, 
conjunctivitis, skin disease, and sexual dysfunction, since 
1978.  He stated, "In [19]91 [w]hen I was able [t]o [f]ile 
[f]or [c]ompensation I [a]sked [f]or 100% and my goal is 
still [o]ne [h]undred [p]ercent."  That same day, the RO 
entered a decision denying his request for extra-schedular 
consideration of his claim for TDIU.  The RO then mailed him 
a SSOC addressing the TDIU issue on March 14, 1996.

On March 25, 1996, the veteran's representative submitted to 
the RO copies of VA treatment records, dated from October 
1995 to March 1996.  The records show that the veteran was 
seen during that time frame for, among other things, PTSD, 
anxiety, depression, diabetes mellitus, bronchitis, angina, 
and sciatic pain.

On August 22, 1996, the RO in White River Junction received a 
statement from the veteran's representative in which he asked 
that the RO consider claims of service connection for 
diabetes and hypertension/heart disease secondary to service-
connected PTSD.  It was further requested that the RO 
consider assigning a higher rating for the veteran's service-
connected eye condition and bronchitis, and that the RO 
consider service connection, on either a direct or secondary 
basis, for cataracts, peripheral neuropathy, and Peyronie's 
disease.

On October 7, 1996, the RO received from the veteran's 
representative private medical records, dated from May 1995 
to July 1996, and a page removed from a calendar, dated 
September 1996.  The medical records indicated that the 
veteran had had difficulties with, among other things, 
diabetes, cataracts, diabetic retinopathy, angina, 
cardiovascular disease, chronic bronchitis, gout, arthritis, 
diverticulitis, and PTSD.  The calendar page showed that the 
veteran's blood sugar levels, as measured by the veteran, 
ranged from a low of 62 to a high of 280, with daily 
fluctuations he claimed to be due to stress.

Also on October 7, 1996, the veteran and his ex-wife reported 
for a meeting with a VA Counseling Psychologist.  The veteran 
reported that they had been divorced around 1990, and 
intimated that they had needed to get a divorce because he 
could no longer afford to care for his ill wife and she 
needed to establish eligibility for subsidized retirement 
housing.  It was noted that he maintained close contact with 
his spouse, visiting frequently.  He reported that he had 
last worked in 1978, and that his current income was derived 
from benefits paid by VA and SSA.  The psychologist stated, 
in part:

[The veteran's service-connected] 
disabilities result in multiple health 
problems that, in combination with the 
[non-service-connected] disability 
conditions, have had the net effect of 
impairing access to the employment 
market.  That he has been unable to 
overcome an impairment of employability 
for approximately twenty years attests to 
the seriousness of his employment 
handicap.

From all indications, [the veteran] is 
not interested in training for or 
competing for employment.  He prefers to 
live an isolated lifestyle, considers 
getting meals a major daytime activity, 
and is not interested in attempting to 
compete for available employment.  It is 
determined that the probability of 
training and/or employment services 
resulting in an eventual rehabilitation 
is highly unlikely.

On October 8, 1996, the veteran underwent a VA examination to 
assess his bronchitis.  It was noted that he suffered from a 
moderate intermittent cough with mild dyspnea.

By a decision entered on November 22, 1996, the RO denied the 
veteran's claim for a rating in excess of 10 percent for 
chronic bronchitis.  The RO also denied service connection 
for diabetes, heart disease, cataracts, peripheral 
neuropathy, and Peyronie's disease.

On March 19, 1997, a VA physician's assistant opined that 
"the heart disease and hypertension [the veteran] has, can, 
in part, be attributed to and aggravated by his service[-
]connected illness [of] PTSD.  The stress placed on [the 
veteran] by the PTSD most certainly contributes adversely to 
the above conditions."

On April 29, 1997, the veteran underwent a VA cardiology 
examination.  The examining physician concluded as follows:

The patient has a fairly clear diagnosis 
of atherosclerotic coronary disease which 
has developed since he was in the 
service.  He has typical angina brought 
on by exercise and emotion.  His thallium 
scan suggests a myocardial infarction, 
although there is no definite history of 
this.  I think it is clear that emotional 
flares bring on angina in this patient 
and sometimes produce angina lasting for 
prolonged periods of time.  It is also 
clear that his emotional outbursts are 
related to his service-connected [PTSD].  
To this extent, his cardiac disease is 
aggravated by his [PTSD].

By a decision entered on June 17, 1997, the RO granted 
service connection for a heart condition secondary to PTSD, 
and assigned a 60 percent evaluation therefor, effective from 
August 22, 1996.  The RO also granted TDIU effective from the 
same date.

On August 27, 1997, the veteran's representative requested 
review of the effective dates assigned for the award of 
disability compensation benefits for a heart condition and 
TDIU.  It was noted that the award of service connection for 
PTSD had been made effective from July 11, 1991; that the 
veteran had also claimed entitlement to service connection 
for a heart condition on that date; that the heart condition 
claim had been continuously prosecuted since July 11, 1991; 
and that the veteran was suffering from both conditions at 
the time the original claim was filed.  It was further noted 
that the same conditions causing the veteran's current 
unemployability--PTSD and heart disease-were also present in 
July 1991.

On August 29, 1997, the Chief of the Veterans Service Center 
explained in a memorandum to the veteran's representative 
that the veteran's initial claim for service connection for 
arteriosclerosis due to mustard gas exposure was currently in 
appellate status, and was separate from the claim of service 
connection for a heart condition due to PTSD, received on 
August 22, 1996.  The Chief further explained that "[s]ince 
the claim for [TDIU] relied on the grant of secondary service 
connection for the heart condition as aggravated by PTSD, the 
grant of [TDIU] could not be earlier than August 22, 1996."

On October 15, 1997, the RO received a NOD from the veteran 
as to the RO's June 7, 1997, decision.  He stated, "I would 
like to withdraw all my other disabilities that are under 
appeal, based on my later grant; except for an earlier retro 
date for [TDIU] and for service connection for 
[arteriosclerosis] as secondary to my [service-connected] 
PTSD."  A SOC as to the effective date issues was mailed to 
the veteran on October 16, 1997, and a substantive appeal was 
received at the RO on October 29, 1997.

II.  Legal Analysis

The veteran contends that he is entitled to an effective date 
earlier than August 22, 1996, for the grant of service 
connection and award of compensation for a heart disability 
and for the award of TDIU.  With regard to the heart 
disability, he maintains that he continuously prosecuted 
claims of service connection for a psychiatric disorder and a 
heart condition since July 11, 1991.  He points out that 
service connection for PTSD was ultimately granted, effective 
from July 11, 1991, and that service connection for a heart 
condition was later granted as secondary to PTSD.  He argues 
that, because claims of service connection for a psychiatric 
disorder and a heart condition were both raised on July 11, 
1991, because the record indicates that both conditions 
existed at that time, and because it has been determined that 
he has a heart condition secondary to PTSD, and the PTSD 
award was made effective July 11, 1991, the effective date 
for the grant of service connection and award of compensation 
for the heart disability should also be July 11, 1991.  With 
regard to the award of TDIU, he maintains that it is his PTSD 
and heart condition that combine to render him unemployable.  
He argues that if the effective date for the grant of service 
connection and award of compensation for those two conditions 
is July 11, 1991, then the award of TDIU should also be made 
effective from the same date.

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  See 38 C.F.R. § 3.400 
(1999) (to the same effect).  An exception to that rule 
applies if an application for benefits is received within one 
year from the date of the veteran's discharge or release from 
active service, and an award is made on the basis of that 
application.  In that situation, the effective date of the 
award is made retroactive to "the day following the date of 
discharge or release . . . ."  38 U.S.C.A. § 5110(b)(1) 
(West 1991).  See 38 C.F.R. § 3.400(b)(2) (1999) (to the same 
effect); Wright v. Gober, 10 Vet. App. 343, 347 (1997) 
(holding that § 5110(b)(1) "applies only to those awards of 
disability compensation actually based on a claim filed 
within one year after the veteran's separation").

If a veteran files an application for service connection with 
VA, and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (1999).  If the veteran properly 
initiates an appeal to the Board, and later decides to 
withdraw the appeal, he may do so in writing at any time 
before the Board promulgates its decision.  See 38 C.F.R. 
§ 20.204 (1999).  However, any award based on a subsequently 
filed application for the same disability can generally be 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), 5108 (West 1991); 38 C.F.R. 
§§ 3.156, 3.400(r)(1999).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (1999) (to the same effect).  An 
exception to that rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that situation, the law provides that the effective date 
of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. 
§ 3.400(o)(2) (1999); Harper v. Brown, 10 Vet. App. 125 
(1997).  In other cases, the effective date will be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (1999).

A claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  See 38 U.S.C.A. § 5101 (West 
1991).  The terms "claim" and "application" are defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(1999).  Any communication or action indicating an intent to 
apply for one or more VA benefits, received from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris, may be considered an informal claim for 
benefits.  38 C.F.R. § 3.155(a) (1999).  Upon receipt of an 
informal claim, if no formal claim has yet been received, VA 
must forward a formal application form to the claimant.  Id.  
If an executed formal application form is received within one 
year from the date that it was sent to the claimant, the 
claim will be considered filed as of the date of receipt of 
the informal claim.  Id.  After an informal claim has been 
received, the Secretary's failure to forward a formal 
application to the claimant may toll the one-year period for 
the claimant to file a formal application for benefits.  See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 380-81 (1999).

TDIU may be awarded, where a veteran's schedular rating is 
less than total, if evidence is received to show that he is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  38 C.F.R. 
§ 4.16 (1999).  Normally, consideration is given to such an 
award only if the veteran has a single service-connected 
disability ratable at 60 percent or more, or if he has two or 
more such disabilities with a combined rating of 70 percent 
or more, with at least one disability ratable at 40 percent 
or more.  38 C.F.R. § 4.16(a) (1999).  However, failure to 
satisfy these percentage standards is not an absolute bar to 
an award of TDIU.  38 C.F.R. § 4.16(b) (1999).  Rather, 
"[i]t is the established policy of [VA] that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled."  Id.

In the present case, the Board finds that July 11, 1991, will 
be accepted as the date of receipt of claim for purposes of 
assessing the matter of the veteran's entitlement to an 
earlier effective date for the grant of service connection 
and award of compensation for a heart disability.  This is so 
because July 11, 1991, is the date that the veteran first 
filed a claim of service connection for any heart condition 
(claimed as hardening of the arteries and left-sided chest 
pain, and previously diagnosed as generalized 
arteriosclerosis and hypertensive vascular disease); because 
he perfected an appeal of the RO's denial of that claim, and 
the claim was still open and pending in June 1997 when the RO 
granted service connection for a heart condition secondary to 
PTSD; because the parties to this appeal have agreed in their 
joint motion (page 12) that, although the veteran submitted a 
statement in October 1997 indicating that he wanted to 
withdraw several claims from appeal, "it is apparent from a 
review of all of the appellant's correspondence, that it was 
not his intention to withdraw his July 1991 pending claim for 
service connection for heart disease"; and because the 
ultimate grant of service connection for a heart condition 
was premised, albeit indirectly, on the same basis of 
entitlement propounded by the veteran in his July 1991 
claim-namely, that the condition could be attributed to in-
service exposure to mustard gas (the RO determined, in 
essence, that the veteran had a heart condition that was 
aggravated by PTSD, which was, in turn, brought on by his 
exposure to mustard gas).  Moreover, although the veteran's 
July 11, 1991, claim was an informal one, the record does not 
reflect that he was subsequently provided a formal 
application for benefits (VA Form 21-526) by the RO.  Thus, 
the one-year period for filing a formal application was 
tolled.

For all these reasons, the Board finds that the date of 
receipt of claim for purposes of assessing the matter of the 
veteran's entitlement to an earlier effective date for the 
grant of service connection and award of compensation for a 
heart disability is July 11, 1991.  Consequently, in view of 
this finding, the operative question becomes whether and 
when, on or subsequent to July 11, 1991, do the facts 
demonstrate entitlement to service connection for a heart 
disability?

In this regard, the Board notes that a statement from a VA 
physician's assistant, dated on March 19, 1997, is the 
earliest piece of medical evidence to indicate with the 
requisite specificity that the veteran's heart difficulties 
could be attributed, at least in part, to service or an 
already service-connected disability.  The Board noted as 
much in its June 1998 decision (page 8), and concluded on 
that basis that March 19, 1997, represented the earliest date 
on which entitlement to service connection for a heart 
disability was shown.  On appeal to the Court, however, the 
parties to the appeal effectively rejected that analysis.  In 
their joint motion, the parties agreed, in effect, that 
entitlement to an earlier effective date for the grant of 
service connection and award of compensation for a heart 
disability could be established if it were determined (1) 
that the veteran did not withdraw his July 1991 claim of 
service connection for a heart condition, and (2) that his 
claims of service connection for a heart condition and PTSD 
were "inextricably intertwined."  In the Board's view, 
these principles have become the law of the case.  See, e.g., 
Browder v. Brown, 5 Vet. App. 268, 270 (1993) (explaining 
that, under the doctrine of "law of the case," questions 
settled on a former appeal of the same case are no longer 
open for review).

It appears clear that the two criteria for an earlier 
effective date implied in the joint motion have been 
satisfied.  First, as noted above, the parties to this appeal 
agreed in their joint motion that "it was not [the 
veteran's] intention to withdraw his July 1991 pending claim 
for service connection for heart disease."  Second, the 
veteran's claims of service connection for a heart condition 
and PTSD are "inextricably intertwined" inasmuch as the 
matter of his entitlement to service connection for a heart 
condition secondary to PTSD was wholly dependent upon an 
adjudicative determination that the underlying condition, 
PTSD, was itself service-connected.  It is the Board's 
conclusion therefore, that the criteria for an earlier 
effective date for the grant of service connection and award 
of compensation for a heart disability, as implied by the 
joint motion, have been met.  Consequently, and in view of 
the facts that the RO established service connection for PTSD 
effective from July 11, 1991, that a heart disability is 
shown to have existed on that date, that a claim of service 
connection for a heart condition has remained open and 
pending since that date, and that the claims of service 
connection for a heart condition and PTSD are inextricably 
intertwined, an effective date of July 11, 1991, is hereby 
assigned for the grant of service connection and award of 
compensation for a heart disability.

Turning to the question of the effective date to be assigned 
for the award of TDIU, the Board finds that the veteran's 
August 14, 1991, submission was in substance a claim for 
TDIU.  He therein stated, "I am asking for one hundred 
percent (100%) service-connected disability, which I justly 
deserve."  Although the claim was an informal one, the 
record does not reflect that the RO subsequently provided the 
veteran with a formal application for benefits (VA Form 21-
8940).  (He filed a formal application in October 1995, but 
there is nothing in the record to show where he obtained it.)  
Thus, the one-year period for filing a formal application was 
tolled, and August 14, 1991, will be accepted as the date of 
receipt of claim for purposes of assessing his entitlement to 
an earlier effective date for TDIU.

As to the matter of the date that entitlement to TDIU was 
shown, the Board finds that the veteran has been permanently 
and totally disabled as a result of service-connected 
disability since at least July 11, 1991.  The RO has made 
service connection for PTSD effective from that date, 
evaluated 50 percent disabling, and the Board, by this 
decision, is assigning the same date as the effective date 
for the grant of service connection and award of compensation 
for a heart disability.  Based on the evidence of record, 
including the August 1981 statement from Dr. Delfausse, the 
Board is persuaded that the combined effect of the veteran's 
service-connected psychiatric and cardiac symptomatology has 
rendered him totally disabled for many years, since at least 
July 11, 1991.  Consequently, and because a claim for TDIU 
was received within one year of July 11, 1991, an effective 
date of July 11, 1991, is assigned for the award.

An effective date prior to July 11, 1991, either for the 
grant of service connection and award of compensation for a 
heart disability, or for the award of TDIU, is not warranted, 
however.  The record shows that the veteran was discharged 
from service in November 1945, and that he first filed a 
claim for service-connected disability benefits on July 11, 
1991.  Consequently, because he did not file a claim for 
service-connected disability compensation benefits within one 
year of his service discharge, the effective date for any 
award of service-connected disability compensation benefits 
can be no earlier than July 11, 1991.  38 U.S.C.A. § 5110(a), 
(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2) (1999).


ORDER

An effective date of July 11, 1991, is granted for the award 
of service connection and compensation for a heart 
disability, subject to the law and regulations governing the 
award of monetary benefits.

An effective date of July 11, 1991, is granted for the award 
of TDIU, subject to the law and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

